 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                           Plaintiff,
 9         v.                                           CR18-16 TSZ

10     CLYDE MCKNIGHT, and                              MINUTE ORDER
       JONATHAN RUSHING,
11
                             Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Defendant Jonathan Rushing’s motion to continue trial and extend the
   motions filing deadline, docket no. 201, is GRANTED in part and DEFERRED in part.
15
   Trial with respect to the charges against Rushing will be continued. The new trial date
   and deadline for motions will be set at the hearing scheduled for April 11, 2019, at
16
   10:00 a.m.
17          (2)    With regard to defendant Clyde McKnight’s motion for reconsideration,
     docket no. 181, as to his counsel’s motion to withdraw, and his related filings, docket
18   nos. 192 and 196, the Government and McKnight’s current attorney shall be prepared to
     address at the hearing scheduled for April 11, 2019, the following issues: (i) what
19   standard applies to the discharge of retained counsel, see United States v. Brown, 785
     F.3d 1337 (9th Cir. 2015); United States v. Rivera-Corona, 618 F.3d 976 (9th Cir. 2010);
20   see also United States v. Daniel, 676 Fed. App’s 675 (9th Cir. 2017); and (ii) whether, if
     McKnight does not wish to or cannot retain another lawyer, he satisfies the criteria for the
21   appointment of counsel, see 18 U.S.C. § 3006A(c).
22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 10th day of April, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
